      Case 3:14-cr-00011-DPJ-LRA Document 139 Filed 10/24/18 Page 1 of 2



                    IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                             NORTHERN DIVISION


UNITED STATES OF AMERICA

v.                                               CRIMINAL NO.: 3:14-cr-00011-DPJ-LRA

DANIEL ROBERT


                        RESPONSE TO MOTION TO CONTINUE


       COMES NOW, Defendant, Daniel Robert, by and through counsel and files this

Response to Motion to Continue (Doc#136) in the above-styled and referenced cause. Defendant,

Daniel Robert, does not oppose the Motion to Continue.

       RESPECTFULLY SUBMITTED, this the 24th day of October, 2018.

                                           DANIEL ROBERT


                                    By:    /s/ J. Scott Gilbert
                                           J. SCOTT GILBERT



OF COUNSEL:

J. Scott Gilbert, Esq. (MSB No. 102123)
WATKINS & EAGER PLLC
P. O. Box 650
Jackson, MS 39205-0650
Telephone: 601-965-1900
Facsimile: 601-965-1901
sgilbert@watkinseager.com
      Case 3:14-cr-00011-DPJ-LRA Document 139 Filed 10/24/18 Page 2 of 2



                                  CERTIFICATE OF SERVICE

        I, J. Scott Gilbert, do hereby certify that I have this date electronically filed the above and
foregoing document with the Clerk of the Court using the ECF system, which sent notification of
such filing to all counsel of record.

       This the 24th day of October, 2018.


                                               /s/ J. Scott Gilbert
                                               J. SCOTT GILBERT




                                                   2
